Title: From John Quincy Adams to Abigail Smith Adams, 16 December 1805
From: Adams, John Quincy
To: Adams, Abigail Smith



Washington 16. Decr: 1805.

I received some days ago your kind favour of the 29th: of last month; and since then my brother’s letter of the 4th. instt:—from the last of which I am made happy by the information that you and my children are well
I have occasionally forwarded packets containing the documents which have been communicated to us from the President, and others which have occurred since the Commencement of the Session—but I have had little or nothing to write—for although the President’s Message would naturally lead to the expectation of some bustle and animation, yet since it was delivered we have been in a state of perfect calm and stagnation—The war measures of our fierce champions in the House of Representatives have not yet attained maturity: when they burst from the shell it is probable they will be duly tempered with prudence; for you will have perceived that the most difficult and angry point of discussion has been referred to the Committee of Ways and Means, who are to proportion their resentments and their effects to their operation upon the Revenue—We talk about non-importations and prohibitory duties &c but I believe we shall do little more than talk about them.
I have informed Mr: Quincy of the health of his children, according to your request—He is well, as are his family here, and that of Mr. Cranch—I have however not yet been able to visit them—Mr: Cranch is attending Court at Alexandria.
Ever affectionately yours,
John Quincy Adams